Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
2.	In virtue of this communication, claims 1-6, 8, 10-13, 15-18, 25-27 and 30 are currently pending in this Office Action.

Response to Arguments
3.	Applicant’s argument were mainly based on the amended claim limitation. However, the amended claims are considered obvious by the rationales found in the newly cited prior art as explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2, 8, 10, 11, 15-17, 25, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Casey Pub. No.: US 2012/0240205 A1 in view of Velu Pub. No.: US 2017/0026987 A1.  

Claim 1
Casey discloses a method (fig. 1-3) performed by a radio network node (NE 120 to NE 130 in fig. 1) for handling communication of data for a user equipment (UE) (PC 170 or PDA 180 or cell phone 190 in fig. 1) served in a service area associated with the radio network node in a wireless communication network (coverage provided by NE 120 of fig. 1 and the communication network 100), the method comprising: 
receiving one or more input parameters from the UE (305-315-325 in fig. 3A, par. 0035-0036), wherein the one or more input parameters indicate an identity of a user of the UE or type of the UE (par. 0036, an identification of the user and a password), and wherein the one or more input parameters comprise at least one of: an identity of the UE, a user name associated with the UE, or a password (par. 0036, an identification of the user and a password); and
receiving an indication from the UE (the user logging in has access to level II priority in par. 0039).
Although Casey does not explicitly show: “wherein the indication indicates a priority level for bandwidth allocation compared to other UEs; and allocating a first bandwidth out of a total bandwidth to the UE for communication, wherein the first bandwidth is allocated in size based on the indication”, the claim limitations are considered obvious by the following rationales..
	Firstly, to consider the obviousness of the claim limitation “wherein the indication indicates a priority level for bandwidth allocation compared to other UEs”, recall that the level II priority user in par. 0039 of Casey would have the priority over the level III priority users (see fig. 2 of Casey). This teaching of Casey would have rendered the addressing claim limitation obvious because the level I priority user would have priority over the level II and level III users. However, further evidence is provided herein. In particular, Velu teaches prioritizing the bandwidth allocation based on classes or tiers of the type of electronic device (see fig. 3 in view of Table 4 in par. 0051 and Table 5 in par. 0053).
	Secondly, the claim limitations “allocating a first bandwidth out of a total bandwidth to the UE for communication, wherein the first bandwidth is allocated in size based on the indication” could be considered obvious by the rationales found in Velu.

    PNG
    media_image1.png
    136
    283
    media_image1.png
    Greyscale

	In particular, Velu teaches that class 1 user device could have utilized 75% of bandwidth (Table 4 in par. 0051-0052, 75% for class 1, 15% for class 2 and 10% for class 3, and thus, 75% is out of total bandwidth), and 80% of bandwidth in Table 5 and par. 0053-0054. In summary, Classes in Table 4-5 of Velu indicate priority of the size for bandwidth allocation.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify selective internet priority service of Casey by providing bandwidth throttling as taught in Velu. Such a modification would have included a wireless system to prioritize the wireless usage based on a status so that streaming user would not have suffered a data loss or a bad user experience as suggested in par. 0006 of Velu.

Claim 2
Casey, in view of Velu, discloses the method according to claim 1, wherein the UE and other UEs are of different types of UEs and/or or UEs of different capabilities (Casey, see table 2 for different IPS level users for different types of usages; Velu, see Table 4 in par. 0051 and Table 5 in par. 0053 depicts different type of devices such as camera, computer, TV and VoIP telephone, and thus, the combined prior art renders the claim obvious).

Claim 8
Casey, in view of Velu, discloses the method according to claim 1, wherein allocating comprises using a learning method (Velu, fig. 4-5 learn to prioritize the traffic based on occupancy and time of the day), wherein the learning method is for learning allocation of bandwidth mapped to UE identities or types of UEs (Velu, as depicted in fig. 2, scheduling priority in fig. 3 would be mapped to UEs IPS level in fig. 2); and wherein the learning method is based on past behaviour of one or more UEs or user of UEs (Velu, changing schedule based on time to prioritize the traffic; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, Exemplary Rationale F).

Claim 10
Casey discloses a method (fig. 1-4) performed by a user equipment (UE) (PC 170 or PDA 180 or cell phone 190 in fig. 1) for handling communication of data in a service area (coverage provided by NE 120 of fig. 1 and the communication network 100) associated with a radio network node (NE 120 to NE 130 in fig. 1) in a wireless communication network, the method comprising: 
transmitting one or more input parameters to the radio network node (305-315-325 in fig. 3A, par. 0035-0036), wherein the one or more input parameters indicate an identity of a user of the UE or type of the UE (par. 0036, an identification of the user and a password), and wherein the one or more input parameters comprise at least one of: an identity of the UE, a user name associated with the UE, or a password (par. 0036, an identification of the user and a password); and
transmitting an indication to the radio network node (the user logging in has access to level II priority in par. 0039).
Although Casey does not explicitly show: “wherein the indication indicates a priority level for bandwidth allocation compared to other UEs”, the claim limitation is considered obvious by the following rationales.
	Initially, to consider the obviousness of the claim limitation “wherein the indication indicates a priority level for bandwidth allocation compared to other UEs”, recall that the level II priority user in par. 0039 of Casey would have the priority over the level III priority users (see fig. 2 of Casey). This teaching of Casey would have rendered the addressing claim limitation obvious because the level I priority user would have priority over the level II and level III users. However, further evidence is provided herein. In particular, Velu teaches prioritizing the bandwidth allocation based on classes or tiers of the type of electronic device (see fig. 3 in view of Table 4 in par. 0051 and Table 5 in par. 0053).

    PNG
    media_image1.png
    136
    283
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify selective internet priority service of Casey by providing bandwidth throttling as taught in Velu. Such a modification would have included a wireless system to prioritize the wireless usage based on a status so that streaming user would not have suffered a data loss or a bad user experience as suggested in par. 0006 of Velu.

Claim 11
Casey, in view of Velu, discloses the method according to claim 10, wherein the UE and other UEs are of different types of UEs and/or or UEs of different capabilities (Casey, see table 2 for different IPS level users for different types of usages; Velu, see Table 4 in par. 0051 and Table 5 in par. 0053 depicts different type of devices such as camera, computer, TV and VoIP telephone, and thus, the combined prior art renders the claim obvious).

Claim 15
Casey, in view of Velu, discloses the method according to claim 10, wherein the indication comprises the priority level or a percentage of the total bandwidth (Casey, IPS level I-III in view of 325 of fig. 3A; Velu, percentage of total bandwidth and class in Table 4-5 on page 6; accordingly, the combined prior art meet the claim condition).

Claim 16 and 17
	Claims 16-17 are method claims corresponding to claims 1-2. All of the limitations in claims 16-17 are found reciting the same scopes of the respective limitations of claims 1-2. Accordingly, claims 16-17 are considered obvious by the same rationales applied in the rejection of claims 1-2 respectively set forth above. Additionally, Casey discloses wherein a radio network node (NE 120 or NE 130 in fig. 1 & 4) comprising: a processing circuitry (NE 120 or 130 in fig. 1 & 4 would include at least typical processor to form the method depicted in fig. 2-3); and a memory storing instructions that, when executed by the processing circuitry (NE 120 or 130 in fig. 1 & 4 would include a typical storage or a memory to store data structure in fig. 2 and instructions in fig. 3A-B).



Claim 25, 26 and 30
	Claims 25, 26 and 30 are method claims corresponding to claims 10, 11 and 15. All of the limitations in claims 25, 26 and 30 are found reciting the same scopes of the respective limitations of claims 10, 11 and 15. Accordingly, claims 25, 26 and 30 are considered obvious by the same rationales applied in the rejection of claims 10, 11 and 15 respectively set forth above. Additionally, Casey discloses wherein a UE (PC 170 or PDA 180 or cell phone 190 in fig. 1 & 4) comprising: a processing circuitry (PC 170 or PDA 180 or cell phone 190 in fig. 1 & 4 include a typical processor to perform the method depicted in fig. 3A-B); and a memory storing instructions that, when executed by the processing circuitry (PC 170 or PDA 180 or cell phone 190 in fig. 1 & 4 include a typical memory to store the instructions in order to perform the method depicted in fig. 3A-B).

7.	Claims 3-6, 12, 13, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Casey in view of Velu and Marcellin Pub. No.: US 2008/0219170 A1.  

Claim 3
Casey, in view of Velu, discloses the method according to claim 1, further comprising:
	identifying the other UEs taking the received one or more input parameters into account (Cassey, 305 & 325 in fig. 3A; Velu, 82 in fig. 6 for receiving signals from electronic device; accordingly, one of ordinary skill in the art would expect input from users or UE in 305 & 325 in fig. 3A of Casey with 82 in fig. 6 of Velu to perform equally well to the claim limitation ).
	Although Casey, in view of Velu, does not explicitly show “requesting the UE to provide the indication to the radio network node”, the claim limitation is considered obvious by the following rationale.
	Initially, indication in the claim is not specifically defined such that what are required to indicate. As explained above, credentials in fig. 3 of Casey are associated to indicate IPS level. And thus, the combined prior art of Casey and Velu would have rendered the claim obvious. However, to advance the prosecution, further evidence is provided herein. In particular, Marcellin teaches requesting the UE to indicate the desired bandwidth (324 in fig. 3B, 530 & 555 of fig. 5, 530 & 610 in fig. 6, 520 & 710 of fig. 7, 610 in fig. 8 for UE to indicate the desired band such as 256 kbs or 1024 kbs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify selective internet priority service of Casey in view of Velu by providing network bandwidth allocation as taught in Marcellin to obtain the claimed invention as specified in the claim. Such a modification would have allocated network bandwidth to distribute the bandwidth efficiently for a private network so that bandwidth shortcomings would not have eaten away at company profits and workflow effectiveness as suggested in par. 0008 of Marcellin.

Claim 4
Casey, in view of Velu and Marcellin, discloses the method according to claim 3, wherein requesting the UE to provide the indication comprises providing a graphic user interface to the UE (see GUI in fig. 5 & 8 of Marcellin below), wherein the graphic user interface comprises one or more fields for the UE to input the indication (Marcellin, GUI for class of 530, access rate in fig. 5, and port speed 610 in fig. 8 depicted below, and therefore, the combine prior art reads on the claim).

    PNG
    media_image2.png
    976
    730
    media_image2.png
    Greyscale

Claim 5
Casey, in view of Velu and Marcellin, discloses the method according to claim 3, wherein identifying the other UEs comprises identifying the other UEs belonging to a same user as the UE (Casey, same IPS level users in fig. 2; Velu, same class users in Table 4 and Table 5 on pg. 6; therefore, the combined prior art renders the claim obvious).
Claim 6
Casey, in view of Velu and Marcellin, discloses the method according to claim 1, wherein the indication comprises the priority level or a percentage of the total bandwidth (Casey, IPS level I-III in view of 325 of fig. 3A; Velu, percentage of total bandwidth and class in Table 4-5 on page 6; Marcellin, fig. 5-8 for class of services, access rate and port rate; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 12
Casey, in view of Velu, discloses the method according to claim 10, further comprising:
	receiving a request form the radio network node (Cassey, 305 & 325 in fig. 3A; Velu, 82 in fig. 6 for receiving signals from electronic device; accordingly, one of ordinary skill in the art would expect input from users or UE in 305 & 325 in fig. 3A of Casey with 82 in fig. 6 of Velu to perform equally well to the claim limitation ).
	Although Casey, in view of Velu, does not explicitly show “wherein the request requesting the UE to provide the indication to the radio network node”, the claim limitation is considered obvious by the following rationale.
	Initially, indication in the claim is not specifically defined such that what are required to indicate. As explained above, credentials in fig. 3 of Casey are associated to indicate IPS level. And thus, the combined prior art of Casey and Velu would have rendered the claim obvious. However, to advance the prosecution, further evidence is provided herein. In particular, Marcellin teaches requesting the UE to indicate the desired bandwidth (324 in fig. 3B, 530 & 555 of fig. 5, 530 & 610 in fig. 6, 520 & 710 of fig. 7, 610 in fig. 8 for UE to indicate the desired band such as 256 kbs or 1024 kbs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify selective internet priority service of Casey in view of Velu by providing network bandwidth allocation as taught in Marcellin to obtain the claimed invention as specified in the claim. Such a modification would have allocated network bandwidth to distribute the bandwidth efficiently for a private network so that bandwidth shortcomings would not have eaten away at company profits and workflow effectiveness as suggested in par. 0008 of Marcellin.

Claim 13
Casey, in view of Velu and Marcellin, discloses the method according to claim 12, wherein the request comprises a graphic user interface for the UE (see GUI in fig. 5 & 8 of Marcellin), wherein the graphic user interface page comprises one or more fields for the UE to input the indication (Marcellin, GUI for class of 530, access rate in fig. 5, and port speed 610 in fig. 8, and therefore, the combine prior art reads on the claim).

Claim 18
	Claim 18 is a method claim corresponding to a device claim 3. All of the limitations in claim 18 are found reciting the same scope of the respective limitations of claim 3. Accordingly, claim 18 is considered obvious by the same rationales applied in the rejection of claim 3 set forth above.

Claim 27
Casey, in view of Velu, discloses the method according to claim 25, further being comprising:
	receiving a request form the radio network node (Cassey, 305 & 325 in fig. 3A; Velu, 82 in fig. 6 for receiving signals from electronic device; accordingly, one of ordinary skill in the art would expect input from users or UE in 305 & 325 in fig. 3A of Casey with 82 in fig. 6 of Velu to perform equally well to the claim limitation ).
	Although Casey, in view of Velu, does not explicitly show “wherein the request requesting the UE to provide the indication to the radio network node; and wherein the request comprises a graphic user interface for the UE, wherein the graphic user interface comprises one or more fields for the UE to input the indication”, the claim limitation is considered obvious by the following rationale.
	Firstly, to consider the obviousness of the claim limitation “wherein the request requesting the UE to provide the indication to the radio network node”, it’s to note that indication in the claim is not specifically defined such that what are required to indicate. As explained above, credentials in fig. 3 of Casey are associated to indicate IPS level. And thus, the combined prior art of Casey and Velu would have rendered the claim obvious. However, to advance the prosecution, further evidence is provided herein. In particular, Marcellin teaches requesting the UE to indicate the desired bandwidth (324 in fig. 3B, 530 & 555 of fig. 5, 530 & 610 in fig. 6, 520 & 710 of fig. 7, 610 in fig. 8 for UE to indicate the desired band such as 256 kbs or 1024 kbs).
Secondly, the claim limitations “wherein the request comprises a graphic user interface for the UE, wherein the graphic user interface comprises one or more fields for the UE to input the indication” are considered obvious by the rationales found in Marcellin. In particular, Marcellin teaches wherein the request comprises a graphic user interface for the UE (see GUI in fig. 5 & 8), wherein the graphic user interface page comprises one or more fields for the UE to input the indication (Marcellin, GUI for class of 530, access rate in fig. 5, and port speed 610 in fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify selective internet priority service of Casey in view of Velu by providing network bandwidth allocation as taught in Marcellin to obtain the claimed invention as specified in the claim. Such a modification would have allocated network bandwidth to distribute the bandwidth efficiently for a private network so that bandwidth shortcomings would not have eaten away at company profits and workflow effectiveness as suggested in par. 0008 of Marcellin.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643